DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 7/26/2021.  
Claims 1, 2, 6, 7, 10, 11, 13-16 and 18 have been amended.  

EXAMINER'S AMENDMENT




An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Christine H. McCarthy on 8/13/2021.

The application has been amended as follows: 

	Cancel claims 7, 9, 16 and 18.  

Allowable Subject Matter
Claims 1, 2, 4-6, 10, 11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, inter alia, a method for implementation by a transportation vehicle of a transportation vehicle fleet having a plurality of transportation vehicles, the method being for transmission of data from the transportation vehicle to a data processing system remote from each of the plurality of transportation vehicles, the method comprising:
the transportation vehicle receiving a first message that includes information about data to be transmitted to the remote data processing system and information about a predetermined probability of data transmission that is specific to the transportation vehicle, wherein the predetermined transmission probability information provides an indication of a sample size within the plurality of transportation vehicles; 
the transportation vehicle determining whether to perform data transmission to the remote data processing system based on both the predetermined transmission probability information and a state included in a sequence of random states generated from predetermined set of states via a random generator; 
wherein the first message received by the transportation vehicle further comprises repetition information that dictates a need to re-determined whether to perform data transmission from the transportation vehicle to the remote data processing system wherein determinations and re-determinations are successive determinations; and
re-determining whether to perform data transmission from the transportation vehicle to the remote data processing system in accordance with the repetition information transmitted to the transportation vehicle.  
Independent claim 10 recites similar limitations.  
The closest prior arts of record are:
CN101127661A to Liu et al. regarding a wireless competition access control that includes using a probability value, random numbers, a contention window and maximal retransmission times, however the values are not received in a first message as claimed.  
US-2015/0334760 to Sartori et al. regarding a system and method for device to device communications that includes using an average occupancy probability with a back-off algorithm (0041), but differs from the claimed invention by not explicitly reciting repetition information.  
With respect to US-2013/0083679 to Krishnaswamy et al. and CN1787479A to Huang, Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 7/26/2021, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  Applicant’s claims recite a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/Matthew C Sams/Primary Examiner, Art Unit 2646